                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 ESTATE OF CHERYL BEAUDRY,                         )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   No. 3:07-cv-00842
                                                   )
 TELECHECK SERVICES, INC., et al.,                 )
                                                   )
        Defendant.                                 )

                                             ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, Defendants’

Renewed Motion for Summary Judgment for Lack of Standing (Doc. No. 260) is GRANTED, and

this case is dismissed without prejudice. This is a final order. The Clerk shall enter judgment under

the Federal Rules of Civil Procedure and close the file.

       IT IS SO ORDERED.



                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




   Case 3:07-cv-00842 Document 290 Filed 08/06/20 Page 1 of 1 PageID #: 4724
